Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action responsive to applicant’s amendment of 8/9/2022.  Claims 1, 3-11, and 13-20 are pending and rejected.  

DETAILED ACTION
Priority
 	Applicant’s claim of priority to application to application 10-2019-0057911, filed 05/17/2019 in Korea.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-3 and 5--13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuange et al. (US20180135744) in view of Morisawa et al. (US5984034) wherein Kuange et al. teaches:
(re: cl 1) An apparatus for controlling a transmission of a vehicle, the apparatus comprising: a determination device configured to determine whether a condition for a regenerative braking based lift foot up shift is satisfied (¶29 on #52; ¶35-releases pedal to start regenerative braking; ¶48-lift of pedal triggers regenerative braking); 
a controller configured to perform regenerative brake control and perform a shift by controlling release clutch torque and lock-up clutch torque (¶35-controlling release 
¶36-torque adjustment of release during shift; ¶36-controlling engagement,¶53-controls engagement pressure to maximize regenerative regenerative braking capture)
when the condition for the regenerative braking based lift foot up shift is satisfied (¶29 lift on pedal #52 triggers; ¶35- releases pedal to start regenerative braking; ¶48-lift of pedal triggers regenerative braking). 
Morisawa et al. teaches what Kuange et al. lacks of:
and a torque compensation device configured to compensate for the release torque according to an RPM variation during the shift (c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential; c19L49-60 -Fig 13 compensates for torque; c19 L 36-48- rises torque to adjust speed in upshift)
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque to approximate a zero net change on engagement to minimize shift shock as taught by Morisawa et al..

(re: cl 3) wherein the determination device is configured to determines that the condition for the regenerative braking based lift foot up shift is satisfied when a power-off upshift starts and a braking state by a transition to a brake mode is identified before the shift starts in an accelerator position sensor (APS)-off state (¶60-when brake pedal not applied upshift continues as brake flag not set).
Morisawa et al. teaches what Kuange et al. lacks of:
(re: cl 5)wherein the torque compensation device is configured to compares a target RPM variation and an input RPM variation during the shift and compensates for the release torque to increase the release clutch torque by a first compensation value when the target RPM variation is greater than the input RPM variation (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential ; c19L49-60 – drops torque to zero upon rpm match).  
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock as taught by Morisawa et al..

Morisawa et al. teaches what Kuange et al. lacks of:
(re: cl 6) wherein the torque compensation device  is configured to compares a target RPM variation and an input RPM variation during the shift and compensates for the release torque to decrease the release clutch torque by a first compensation value when the target RPM variation is less than or equal to the input RPM variation (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential ; c19L49-60 – drops torque to zero upon rpm match).  It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock as taught by Morisawa et al..

Kuange et al.  teaches:
(re: cl 7) wherein the controller is configured to performs torque intervention control according to the RPM variation in a hand-over interval after the shift is completed (¶60-varies torque during shift transition period; ¶69- varies torque during engagement transition in period as seen in fig. 8; ¶57).

Morisawa et al. teaches what Kuange et al. lacks of:
(re: cl 8) wherein the controller is configured to performs the torque intervention control when a value obtained by subtracting a target RPM from a transmission input RPM is less than zero during engagement (c19L49-60 -drops compensation to zero at RPM differential reaches match or zero (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential).
It would have been obvious at the effective time of the invention for Kuange et al. to perform torque intervention control upon the rpm target being less than zero minimize shift shock as taught by Morisawa et al..

Morisawa et al. teaches what Kuange et al. lacks of:
(re: cl 9) wherein the torque compensation device is configured to compensates for the lock-up clutch torque according to the RPM variation during engagement (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential ;c19L49-60 – drops torque to zero upon rpm match).  
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential during clutch engagement as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock as taught by Morisawa et al..

Morisawa et al. teaches what Kuange et al. lacks of: 
(re: cl 10) wherein the torque compensation device is configured to compensates for the lock-up clutch torque to increase the lock-up torque by a second compensation value when a value obtained by subtracting a target RPM from a transmission input RPM is greater than or equal to zero during the engagement of the  (c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential, increasing from a first level, the increased value being a second value as it is different from the first ; c14L52-65- varies torque as a function of rpm differential; c19L49-60 – drops torque to zero upon rpm match).
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential during clutch engagement with a second compensation value as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock and having plural compensation values will provide greater magnitude in minimizing shift shock as taught by Morisawa et al..

Kuange et al.  teaches:
(re: cl 11) A method for controlling a transmission of a vehicle, the method comprising: determining, by a determination device, whether a condition for a regenerative braking based lift foot up shift is satisfied; performing regenerative brake control, by a controller, when the condition for the regenerative braking based lift foot up shift is satisfied satisfied (¶29 on #52; ¶35- releases pedal to start regenerative braking 48 ); performing a shift, by the controller, by controlling release clutch torque and lock-up clutch torque (¶35-controlling release 
¶36-torque adjustment of release during shift; ¶36-controlling engagement).
Morisawa et al. teaches what Kuange et al. lacks of:
and compensating for the release torque, by a torque compensation device, according to an RPM variation during the shift (c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential  c19L49-60 -Fig 13 compensates for torque; c19 L 36-48- rises torque to adjust speed in upshift).
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque to approximate a zero net change on engagement to minimize shift shock as taught by Morisawa et al..Kuange et al.  teaches:
(re: cl 12) wherein the determining includes: determining that the condition for the regenerative braking based lift foot up shift is satisfied when a power-off upshift starts and a braking state by a brake pedal operation is identified before the shift starts (¶68-when brake pedal applied brake flag set, ¶69 regen entered via brake flag, upshift halted).(re: cl 13) wherein the determining includes: determining that the condition for the regenerative braking based lift foot up shift is satisfied, when a power-off upshift starts and a braking state by a transition to a brake mode is identified before the shift starts (¶60-when brake pedal not applied upshift continues continues as brake flag not set).
Morisawa et al. teaches what Kuange et al. lacks of:
(re: cl 15) wherein the compensating of the release torque includes: comparing a target RPM variation and an input RPM variation during the shift and compensating for the release torque to increase the release torque by a first compensation value when the target RPM variation is greater than the input RPM variation (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential ; c19L49-60 – drops torque to zero upon rpm match).  
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock as taught by Morisawa et al..

Morisawa et al. teaches what Kuange et al. lacks of: (re: cl 16) wherein the compensating of the release torque includes: comparing a target RPM variation and an input RPM variation during the shift and compensating for the release clutch torque to decrease the release torque by a first compensation value when the target RPM variation is less than or equal to the input RPM variation (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential ; c19L49-60 – drops torque to zero upon rpm match).  It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock as taught by Morisawa et al..Kuange et al.  teaches:
(re: cl 17) further comprising: performing torque intervention control according to the RPM variation in a hand-over interval after the shift is completed (¶60-varies torque during shift transition period; ¶69- varies torque during engagement transition in period as seen in fig. 8; ¶57).

Morisawa et al. teaches what Kuange et al. lacks of:(re: cl 18) wherein the performing of the torque intervention control is executed when a value obtained by subtracting a target RPM from a transmission input RPM is less than zero during engagement (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential)It would have been obvious at the effective time of the invention for Kuange et al. to perform torque intervention control upon the rpm target being less than zero minimize shift shock as taught by Morisawa et al.. Morisawa et al. teaches what Kuange et al. lacks of:
(re: cl 19) further comprising: compensating for the lock-up torque according to the RPM variation during engagement (c14L52-65- varies torque as a function of rpm differential; c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential; c19L49-60 – drops torque to zero upon rpm match).  
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential during clutch engagement as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock as taught by Morisawa et al..
Morisawa et al. teaches what Kuange et al. lacks of: 
(re: cl 20) wherein the compensating of the lock-up torque includes: compensating for the lock-up clutch torque to increase the lock-up torque by a second compensation value, when a value obtained by subtracting a target RPM from a transmission input RPM is greater than or equal to zero during the engagement of the clutch (c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential, increasing from a first level, the increased value being a second value as it is different from the first ; c14L52-65- varies torque as a function of rpm differential; c19L49-60 – drops torque to zero upon rpm match).
It would have been obvious at the effective time of the invention for Kuange et al. to compensate the clutch release torque as a function of target RPM differential during clutch engagement with a second compensation value as shift torque differential is proportional to speed differential and setting a torque compensation proportional to rpm differential will minimize shift shock and having plural compensation values will provide greater magnitude in minimizing shift shock as taught by Morisawa et al..

8.	Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuange et al. (US 20180135744) in view of Morisawa et al. (US5984034) in further view of Cho et al. (KR 1018067080000) wherein Kuange et al. in view of Morisawa et al. teaches the elements previously discussed and
Cho et al. teaches what Kuange et al. lacks of: 
(re: cl 4) wherein the controller  is configured to determines the release clutch torque by applying a compensation value to an input torque value (¶56-the releasing-side clutch torque can be more precisely controlled by feedback-controlling the time differential value of the difference between the current motor speed and the calculated motor speed (for example, the function value of the time differential value ;¶66- control releasees torque to keep over 70% engine torque ).  It would have been obvious at the effective time of the invention for Kuange et al. to determine release clutch torque by applying a compensation value as a compensation value can rapidly adjust the applied torque to the optimal target for minimal shift shock as taught by Cho et al..

Cho et al. teaches what Kuange et al. lacks of:  
(re: cl 14) further comprising: determining the release clutch torque by applying a compensation value to an input torque value when the shift starts. (¶56-the releasing-side clutch torque can be more precisely controlled by feedback-controlling the time differential value of the difference between the current motor speed and the calculated motor speed (for example, the function value of the time differential value; ¶66- control releasees torque to keep over 70% engine torque ).  It would have been obvious at the effective time of the invention for Kuange et al. to determine release clutch torque by applying a compensation value aa compensation value can rapidly adjust the applied torque to the optimal target for minimal shift shock as taught by Cho et al..

Response to Amendment/Arguments
	Applicant’s amendment was sufficient in overcoming the indefiniteness rejections un 35 USC 112(b). 
Applicant amendments are insufficient and arguments are unpersuasive in overcoming the prior art rejections.  Applicant says Morisawa is silent on clutch torque.  Kuange et al. is adjusting release and lock up torque of the clutch (¶35-controlling release 
¶36-torque adjustment of release during shift; ¶36-controlling engagement,¶53-controls engagement pressure to maximize regenerative regenerative braking capture). 
Applicant argues Morisawa et al. is silent on clutch torque.     
Morisawa et al. is adjusting the torque at the torque converter turbine between the engine and transmission as a function of RPM variation (c15L26-40-steps 51 to 53 f 8 varies torque per speed differential-adjusts up or down as function of rpm differential; c19L49-60 -Fig 13 compensates for torque; c19 L 36-48- rises torque to adjust speed in upshift).  The torque converter is analogous to the clutch in the engine-transmission engagement.  One of ordinary skill in the art would know he could apply the teachings of Mirisawa et al. to the teachings of Kuange et al. with a reasonable expectation of success in the minimizing of shift shock in a hybrid drivetrain with regenerative capacity.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655